CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS (EXPRESSED IN CANADIAN DOLLARS UNLESS OTHERWISE STATED) FOR THE QUARTER ENDED FEBRUARY 29, 2012 1 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED FEBRUARY 29, 2012 The following Management’s Discussion & Analysis (“MD&A”) is prepared in accordance with National Instrument 51-102F1, and should be read in conjunction with the unaudited condensed interim consolidated financial statements and related notes for the three months ended February 29, 2012, which have been prepared in accordance with International Financial Reporting Standards (-“IFRS”). Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s 2010 comparatives in this MD&A have been presented in accordance with IFRS. As the Company’s IFRS transition date was September 1, 2010, comparative information prior to that date included in this MD&A has not been restated.A summary of the differences between IFRS and Canadian GAAP is presented in the Impact of IFRS on Financial Results section of this MD&A. This MD&A contains certain forward-looking statements, which relate to future events or the Company’s future performance that include terms such as “will”, “intend”, “anticipate”, “could”, “should”, “may”, “might”, “expect”, “estimate”, “forecast”, “plan”, “potential”, “project”, “assume”, “contemplate”, “believe”, “shall” and similar terms. These statements involve known and unknown risks, uncertainties and other factors that are beyond the Company’s control, which may cause actual results or events to differ materially from those anticipated in such forward-looking statements. The Company believes the expectations reflected in these forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this MD&A should not be unduly relied upon. These statements speak only as of the date of this MD&A or as of the date specified in the documents incorporated by reference into this MD&A. All figures are in Canadian dollars unless otherwise noted. This MD&A has been prepared as of April 16, 2012. NON-IFRS FINANCIAL MEASUREMENTS Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is a non-IFRS financial metric, are used in this Management’s Discussion & Analysis. This non-IFRS financial measurements does not have any standardized meaning as prescribed by IFRS, and is therefore unlikely to be comparable to similar measures presented by other issuers. Management uses EBITDA metrics to measure the profit trends of the business units and segments in the consolidated group since it eliminates the effects of financing and accounting decisions. Certain investors, analysts and others utilize these non-IFRS financial metrics in assessing the Company’s financial performance. These non-IFRS financial measurements have not been presented as an alternative to net loss or any other financial measure of performance prescribed by IFRS. Reconciliation of the non-IFRS measure has been provided on page 4 of this Management’s Discussion & Analysis. Date of Report – April 16, 2012 2 CIBT EDUCATION GROUP INC. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE QUARTER ENDED FEBRUARY 29, 2012 NATURE OF BUSINESS CIBT Education Group Inc. (the “Company”) is an education management company headquartered in Vancouver, British Columbia, Canada that delivers advanced education via traditional face to face teaching and interactive technology to the global education market. The Company’s current business operations include education and media communications. The Company currently has four business units: ● CIBT School of Business & Technology Corp. (“CIBT China”) is an education company based in China. They own the exclusive license for the American Hotel and Lodging Educational Institute (“AHL-EI”) content in China and the Philippines. CIBT China engages in joint partnerships with schools in China and emerging Asia to teach North American based programs taught through traditional face to face teaching in addition to an interactive video conferencing teaching platform called the Global Learning Network (“GLN”). ● Sprott-Shaw Degree College Corp. (“SSDC or Sprott-Shaw”) is comprised of a community college with multiple locations and a degree granting college, based in Canada. The community college specializes in healthcare, hospitality and tourism management, and business diploma programs, while the degree granting college offers accredited Bachelor of Business Administration degrees in British Columbia, Canada.Established in 1903, Sprott-Shaw Community College is the oldest private post-secondary institution in British Columbia, Canada. ● KGIC Language College Corp. (“KGIC”) is an English language college based in Canada. KGIC delivers English language programs and career programs to foreign students in Canada. KGIC has developed a global network of student recruitment agents in 42 countries to attract international students to study at its Canadian campuses. ● IRIX Design Group Inc. (“IRIX”) is an advertising and marketing company based in Canada. IRIX provides advertising and communication solutions with a niche in Asian market advertising.IRIX also provides marketing and design services for the Company’s various subsidiaries. OVERALL PERFORMANCE The table below describes the financial performance for the Company for the three months ended February 29, 2012 compared to the three months ended February 28, 2011: Selected Financial Information, three months ended Three Months Ended February 29, Three Months Ended February 28, Absolute Change Percentage Change Total revenues $ $ $ ) (7 %) Total revenues net of direct costs % 55
